Name: 2005/171/EC: Commission Decision of 23 February 2005 on the allocation of quantities of controlled substances allowed for essential uses in the Community in 2004 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2005) 293) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  chemistry;  international trade;  environmental policy
 Date Published: 2005-03-02

 2.3.2005 EN Official Journal of the European Union L 56/25 COMMISSION DECISION of 23 February 2005 on the allocation of quantities of controlled substances allowed for essential uses in the Community in 2004 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2005) 293) (Only the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Italian, Portuguese, Slovenian and Spanish texts are authentic) (Text with EEA relevance) (2005/171/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1), and in particular Article 3(1) thereof, Whereas: (1) The Community has already phased out the production and consumption of chlorofluorocarbons, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride,1,1,1-trichloroethane, hydrobromofluorocarbon and bromo-chloromethane. (2) Each year the Commission has to determine essential uses for these controlled substances, the quantities that may be used and the companies that may use them. (3) Decision IV/25 of the Parties to the Montreal Protocol on substances that deplete the ozone layer, hereinafter the Montreal Protocol, sets out the criteria used by the Commission for determining any essential uses and authorises the production and consumption necessary to satisfy essential uses of controlled substances in each Party. (4) Decision XV/8 of the Parties to the Montreal Protocol authorises the production and consumption necessary to satisfy essential uses of controlled substances listed in Annexes A, B and C (Group II and III substances) of the Montreal Protocol for laboratory and analytical uses as listed in Annex IV to the report of the seventh Meeting of the Parties, subject to the conditions set out in Annex II to the report of the sixth Meeting of the Parties, Decision VII/11 and Decision XI/15 of the Parties to the Montreal Protocol. (5) Pursuant to paragraph 3 of Decision XII/2 of the 12th Meeting of the Parties to the Montreal Protocol on measures to facilitate the transition to chlorofluorocarbon-free metered-dose inhalers (MDIs), Austria, Belgium, Czech Republic, Denmark, Finland, France, Germany, Greece, Ireland, Luxembourg, Norway, Portugal, the Netherlands, Sweden and the United Kingdom have notified the United Nations Environment Programme (2) that chlorofluorocarbons (CFCs) are no longer essential for the manufacture of specific short-acting beta agonist CFC-MDIs. Article 4(4)(i)(b) of Regulation (EC) No 2037/2000 prevents CFCs from being used and placed on the market unless they are considered essential under the conditions described in Article 3(1) of that Regulation. These non-essentiality determinations have reduced the demand for CFCs in the Community. In addition, Article 4(6) prevents CFC-MDI products being imported and placed on the market unless the CFCs in these products are considered essential under the conditions described in Article 3(1). (6) The Commission published a notice (3) on 11 July 2003 to those companies in the Community (15) that request consideration by the Commission for the use of controlled substances for essential uses in the Community in 2004 and a further notification to companies in the 10 new Member States on 11 May 2004 (4), and has received declarations on intended essential uses of controlled substances in 2004. (7) Commission Decision 2004/209/EC of 28 January 2004 on the allocation of quantities of controlled substances allowed for essential uses in the Community in 2004 pursuant to Regulation (EC) No 2037/2000 of the European Parliament and of the Council (5) should be amended in order to take account of the inclusion of specific quantities of ozone depleting substances required for essential uses in the 10 new Member States from 1 May 2004. (8) In the interests of legal clarity and transparency Decision 2004/209/EC should therefore be replaced. (9) The measures provided for in this Decision are in accordance with the opinion of the Management Committee established by Article 18(1) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS DECISION: Article 1 1. The quantity of controlled substances of Group I (chlorofluorocarbons 11, 12, 113, 114 and 115) subject to Regulation (EC) No 2037/2000 which may be used for essential medical uses in the Community in 2004 shall be 1 428 533,000 ODP (ozone depletion potential) kilograms. 2. The quantity of controlled substances of Group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and Group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be used for essential laboratory uses in the Community in 2004 shall be 73 336,765 ODP kilograms. 3. The quantity of controlled substances of Group III (halons) subject to Regulation (EC) No 2037/2000 that may be used for essential laboratory use in the Community in 2004 shall be 19 268,700 ODP kilograms. 4. The quantity of controlled substances of Group IV (carbon tetrachloride) subject to Regulation (EC) No 2037/2000 that may be used for essential laboratory uses in the Community in 2004 shall be 141 834,000 ODP kilograms. 5. The quantity of controlled substances of Group V (1,1,1-trichloroethane) subject to Regulation (EC) No 2037/2000 that may be used for essential laboratory uses in the European Union in 2004 shall be 529,300 ODP kilograms. 6. The quantity of controlled substances of Group VII (hydrobromofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be used for essential laboratory uses in the Community in 2004 shall be 3,070 ODP kilograms. 7. The quantity of controlled substances of group IX (bromochloromethane) subject to Regulation (EC) No 2037/2000 that may be used for essential laboratory uses in the Community in 2004 shall be 13,248 ODP kilograms. Article 2 The chlorofluorocarbon metered-dose inhalers (CFC-MDIs) listed in Annex I shall not be placed on markets that have determined CFCs for these products to be non-essential. Article 3 During the period 1 January to 31 December 2004 the following rules shall apply: 1. The allocation of essential medical use quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 shall be to the companies indicated in Annex II. 2. The allocation of essential laboratory use quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons shall be to the companies indicated in Annex III. 3. The allocation of essential laboratory use quotas for halons shall be to the companies indicated in Annex IV. 4. The allocation of essential laboratory use quotas for carbon tetrachloride shall be to the companies indicated in Annex V. 5. The allocation of essential laboratory use quotas for 1,1,1-trichloroethane shall be to the companies indicated in Annex VI. 6. The allocation of essential laboratory use quotas for hydrobromofluorocarbons shall be to the companies indicated in Annex VII. 7. The allocation of essential laboratory use quotas for bromochloromethane shall be to the companies indicated in Annex VIII. 8. The essential use quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, carbon tetrachloride, 1,1,1-trichloroethane, hydrobromofluorocarbons and bromochloromethane shall be as set out in Annex IX. Article 4 Decision 2004/209/EC is repealed. References to the repealed Decision shall be construed as references to this Decision. Article 5 This Decision is addressed to the following undertakings: 3M Health Care Ltd 3M House Morley Street Loughborough Leicestershire LE11 1EP United Kingdom Aventis London Road, Holmes Chapel Cheshire CW4 8BE United Kingdom Bespak PLC North Lynn Industrial Estate King's Lynn Norfolk PE30 2JJ United Kingdom Boehringer Ingelheim GmbH Binger Strasse 173 D-55216 Ingelheim am Rhein Chiesi Farmaceutici SpA Via Palermo 26/A I-43100 Parma GlaxoSmithKline Speke Boulevard Speke Liverpool L24 9JD United Kingdom IG SprÃ ¼htechnik GmbH Im Hemmet 1 D-79664 Wehr Inyx Pharmaceuticals Ltd Astmoor Industrial Estate 9 Arkwright Road Runcorn Cheshire WA7 1NU United Kingdom IVAX Ltd Unit 301 Industrial Park Waterford Ireland Jaba Farmaceutica SA Rua da Tapada Grande, 2 P-2710-089, Abrunheira Sintra Laboratorio Aldo Union SA Baronesa de MaldÃ ¡ 73 Espluges de Llobregat E-08950 Barcelona Otsuka Pharmaceuticals (E) Provenca, 388 E-08025 Barcelona SICOR SpA Via Terrazzano 77 I-20017 RHO Milano Schering-Plough Labo NV Industriepark 30 B-2220 Heist Op Den Berg Valvole Aerosol Research Italiana (VARI) Spa  LINDAL Group Italia Via del Pino, 10 Olginate (LC) I-23854 Italia Valeas SpA Pharmaceuticals Via Vallisneri, 10 I-20133 Milano Valois SA 50 avenue de lEurope F-78160 Marly-Le-Roi Acros Organics bvba Janssen Pharmaceuticalaan 3a B-2440 Geel Airbus France 316, route de Bayonne F-31300 Toulouse Agfa-Gevaert NV Septestraat 27 B-2640 Mortsel Bie & Berntsen SandbÃ ¦kvej 7 DK-2610 RÃ ¸dovre Biosolove BV Waalreseweg 17 5554 HA Valkenswaard The Netherlands Butterworth Laboratories Ltd 54 Waldegrave Road, Teddington Middlesex TW11 8NY United Kingdom Carl Roth GmbH Schoemperlenstr. 1 5 D-76185 Karlsruhe Elcom Group OkruÃ ¾nÃ ­ 988 CZ-735 14 OrlovÃ ¡  LutynÃ  Environnement SA 111, Bld Robespierre BP 4513 F-78304 Poissy Fisher Scientific Bishop Meadow Road Loughborough LE11 5RG United Kingdom Health Protection Inspectorate-Laboratories Paldiski mnt 81 EE-10617 Tallinn Honeywell Specialty Chemicals Wunstorfer StraÃ e 40 Postfach 100262 D-30918 Seelze Institut scientifique de service public (ISSeP) Rue du ChÃ ©ra 200 B-4000 LiÃ ¨ge Institut E. Malvoz (B) Quai du Barbou, 4 B-4000 LiÃ ¨ge Ineos Fluor Ltd PO Box 13, The Heath Runcorn Cheshire WA7 4QF United Kingdom Katholieke Universiteit Leuven Krakenstraat 3 B-3000 Leuven Laboratoires sÃ ©robiologiques 3, rue de Seichamps F-54425 Pulnoy LGC Promochem GmbH Mercatorstr. 51 D-46485 Wesel Mallinckrodt Baker BV Teugseweg 20 7418 AM Deventer The Netherlands Merck KgaA Frankfurter Strasse 250 D-64271 Darmstadt Mikro+Polo d.o.o. Lackova 78 SLO-2000 Maribor Panreac QuÃ ­mica SA Riera de Sant Cugat 1 E-08110 Montcada I Reixac (Barcelona) Rohs Chemie GmbH Berliner Str. 54 D-53819 Neunkirchen-Seelsheid Sanolabor d.d. LeskoÃ ¡kova 4 SLO-Ljubljana SDS Solvants, Documentation, SynthÃ ¨ses SA Z.I. de Valdonne, BP 4 F-13124 Peypin Sigma Aldrich Chemie GmbH Riedstrasse 2 D-89555 Steinheim Sigma Aldrich Chimie SARL 80 rue de Luzais L'Isle-d'Abeau Chesnes F-38297 St-Quentin-Fallavier Sigma Aldrich Company Ltd The Old Brickyard New Road Gillingham SP8 4XT United Kingdom Sigma Aldrich Laborchemikalien Wunstorfer StraÃ e 40, Postfach 100262 D-30918 Seelze VWR I.S.A.S. 201, rue Carnot F-94126 Fontenay-sous-bois University Of Technology Vienna Institut of Industrial Electronics and Material Science Gusshausstrasse 27-29 A-1040 Wien YA-Kemia Oy  Sigma-Aldrich Finland Teerisuonkuja 4 FI-00700 Helsinki Done at Brussels, 23 February 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 2077/2004 (OJ L 359, 4.12.2004, p. 28). (2) www.unep.org/ozone/dec12-2-3.shtml (3) OJ C 162, 11.7.2003, p. 19. (4) OJ C 133, 11.5.2004, p. 12. (5) OJ L 66, 4.3.2004, p. 36. ANNEX I Pursuant to paragraph 3 of Decision XII/2 of the 12th Meeting of the Parties to the Montreal Protocol on measures to facilitate the transition to chlorofluorocarbon-free metered-dose inhalers (MDIs), the following Parties have determined that, due to the presence of suitable non-CFC MDIs, CFCs no longer qualify as essential under the Protocol when combined with following products: Product Country Salbutamol Terbutaline Fenoterol Orciprenaline Reproterol Carbuterol Hexoprenaline Pirbuterol Clenbuterol Bitolterol Procaterol Beclomethasone Dexamethasone Fluinisolide Fluiticasone Budesonide Triamcinolone Ipratropium bromide Oxitropium Bromide Austria X X X X X X X X X X X Belgium X X X X X X X X X X X Czech Republic X X X X X X X X X X X Denmark X X X X X X X X X X X Finland X France X Germany X X X X X X X X X X X X X X X X X X X Greece X X X X X X X X X X X Ireland X Luxembourg X Portugal X X X X X X X X X X X The Netherlands X X X X X X X X X X X Norway X X X X X X X X X X X Sweden X UK X Source: www.unep.org/ozone/dec12-2-3.pdf ANNEX II ESSENTIAL MEDICAL USES Quota of controlled substances of Group I that may be used in the production of metered-dose inhalers (MDIs) for the treatment of asthma and other chronic obstructive pulmonary diseases (COPDs) are allocated to: 3M (UK) Aventis (UK) Bespak (UK) Boehringer Ingelheim (DE) Chiesi (IT) Glaxo Smith Kline (UK) IG SprÃ ¼htechnik (DE) Inyx Pharmaceuticals (UK) IVAX (IE) Jaba Farmaceutica (PT) Lab. Aldo-Union (ES) Otsuka Pharmaceuticals (ES) Sicor (IT) Schering-Plough (BE) V.A.R.I. (IT) Valeas (IT) Valois (FR) ANNEX III ESSENTIAL LABORATORY USES Quota of controlled substances of Group I and II that may be used for laboratory and analytical uses, are allocated to: Agfa-Gevaert (BE) Bie & Berntsen (DK) Butterworth Laboratories (UK) Biosolve (NL) Carl Roth (DE) Elcom Group (CZ) Environnement SA (FR) Honeywell Specialty Chemicals (DE) Ineos Fluor (UK) Katholieke Universiteit Leuven (BE) LGC Promochem (DE) Mallinckrodt Baker (NL) Merck KGaA (DE) Mikro + Polo (SI) Panreac QuÃ ­mica (ES) SDS Solvants (FR) Sanolabor (SI) Sigma Aldrich Chemie (DE) Sigma Aldrich Chimie (FR) Sigma Aldrich Company (UK) University Of Technology Vienna (AT) Ya Kemia Oy  Sigma Aldrich (FI) ANNEX IV ESSENTIAL LABORATORY USES Quota of controlled substances of Group III that may be used for laboratory and analytical uses are allocated to: Airbus France (FR) Butterworth Laboratories (UK) Ineos Fluor (UK) Sigma Aldrich Chimie (FR) Sigma Aldrich Company (UK) ANNEX V ESSENTIAL LABORATORY USES Quota of controlled substances of Group IV that may be used for laboratory and analytical uses, are allocated to: Acros Organics (BE) Agfa-Gevaert (BE) Bie & Berntsen (DK) Biosolve (NL) Butterworth Laboratories (UK) Fisher Scientific (UK) Health Protection Inspectorate-Laboratories (EE) Institut E. Malvoz (BE) Institut Scientifique de Service Public (ISSeP) (BE) Katholieke Universiteit Leuven (BE) Laboratoires SÃ ©rologiques (FR) Mallinckrodt Baker (NL) Merck KGaA (DE) Mikro + Polo (SI) Panreac QuÃ ­mica (ES) Rohs Chemie (DE) SDS Solvants (FR) Sanolabor d.d. (SI) Sigma Aldrich Chemie (DE) Sigma Aldrich Chimie (FR) Sigma Aldrich Company (UK) Sigma Aldrich Laborchemikalien (DE) VWR I.S.A.S. (FR) YA-Kemia Oy (FI) ANNEX VI ESSENTIAL LABORATORY USES Quota of controlled substances of Group V that may be used for laboratory and analytical uses are allocated to: Acros Organics (BE) Agfa-Gevaert (BE) Bie & Berntsen (DK) Katholieke Universiteit Leuven (BE) Mallinckrodt Baker (NL) Mikro + Polo (SI) Panreac QuÃ ­mica (ES) Sanolabor d.d. (SI) Sigma Aldrich Chemie (DE) Sigma Aldrich Chimie (FR) Sigma Aldrich Company (UK) ANNEX VII ESSENTIAL LABORATORY USES Quota of controlled substances of Group VII that may be used for laboratory and analytical uses are allocated to: Acros Organics (BE) Ineos Fluor (UK) Sigma Aldrich Chimie (FR) Sigma Aldrich Company (UK) ANNEX VIII ESSENTIAL LABORATORY USES Quota of controlled substances of Group IX that may be used for laboratory and analytical uses are allocated to: Ineos Fluor (UK) Sigma Aldrich Chemie (DE) Sigma Aldrich Chimie (FR) ANNEX IX (This Annex is not published because it contains confidential commercial information.)